Per Curiam.

The note in question was given for the r . premium of insurance; and it is admitted that the plaintiffs are not now entitled to so much premium as the note was given for. If they are bound to return part of the premium, they are not entitled to the face of the note. The consideration of a note may be inquired into between the original parties. The defendant may show that the note was given for more than the plaintiff is entitled to. (Colev. Gower, & East, 110.) The consideration for the note was the premium of insurance, and the only question is, what was the amount of that premium. If the plaintiffs are bound to return part, then the premium really and ultimately due is not as much as was at first understood to be. It is most just and reasonable, that it should be deducted from the face of the note, in this suit; for the surety is not further bound than his principal, and is entitled to the same defence. The return premium must, accordingly, he deducted from the verdict.